Citation Nr: 1519727	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-24 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to reimbursement under the provisions of Chapter 35, Title 38, United States Code, Dependents' Educational Assistance (DEA), for costs related to License and Certification (LAC) tests administered on June 16, 2012. 


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from April 1979 to June 1986.  By rating decision in June 2009 the Veteran was granted entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU) as well as DEA benefits.  The Appellant is the Veteran's spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 administrative decision by the Department of Veterans Affairs (VA) Education Center in Muskogee, Oklahoma.   


FINDINGS OF FACT

1.  The Appellant took the Basic Skills Test I (Reading); Basic Skills Test II (Mathematics); and Basic Skills Test III (Writing) portion of the Georgia Assessments for the Certification of Educators (GACE) on June 16, 2012, the fees for which totaled $ 130.00.
 
2.  The Basic Skills Tests I, II, and III taken by the Appellant are certification examination, are state-approved by Georgia, and are required to qualify to enter into, maintain, or advance in employment in the Appellant's approved profession of a teacher.


CONCLUSION OF LAW

The criteria for entitlement to full reimbursement under the provisions of Chapter 35, Title 38, United States Code, DEA, for costs related to LAC tests administered on June 16, 2012, have been met.  38 U.S.C.A. §§ 3500-3566, 3452(b), 3672, 3689, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 21.4250, 21.4268 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).  In the present case, no VCAA notice was sent to the Appellant.

The United States Court of Appeals for Veterans Claims (Court) has held, however, that the VCAA notification procedures do not apply in cases where the applicable chapter of Title 38 of the United States Code contains its own notice provisions.  See Barber v. Principi, 16 Vet. App. 132, 138 (2002).  VA educational programs contain their own provisions that address notification and assistance.  See 38 C.F.R. §§ 21.1031 , 21.1032.  Furthermore, as the Appellant's claim is being granted, the issue of whether there was any error related to VA's duties to notify and assist with respect to this claim is moot.  Id. See, e.g., 38 C.F.R. § 20.1102 (2013); see also Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010) (observing that an error that does not affect the outcome of a case is not prejudicial); Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

II. Analysis

Educational assistance is available to a child or surviving spouse of a veteran who either died of a service-connected disability or died while having a disability evaluated as total and permanent in nature resulting from a service-connected disability.  38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. §§ 3.807, 21.3020, 21.3021.  In this case, the Appellant has been deemed eligible for DEA benefits in an approved program of education or training.  Thus, basic eligibility is not at issue.

In September 2012, the Appellant submitted an application reimbursement for licensing or certification test fees (VA Form 22-0803), requesting reimbursement for fees paid for three Georgia Teacher Certification Examinations: $25.00 for the Basic Skills Test I (Reading); $25.00 for the Basic Skills Test II (Mathematics); and $25.00 for the Basic Skills Test III (Writing); $25.00 for the processing fee, and $30.00 for the CBT.  See May 2012 CBT Authorization to test; E-mail Correspondence dated May 23, 2012 (reflecting the payment of $130.00 in testing fees). 

For DEA benefits purposes, a "program of education" includes licensing or certification tests, the successful completion of which demonstrates an individual's possession of the knowledge or skill required to enter into, maintain, or advance in employment in a predetermined and identified vocation or profession, provided such tests are approved by the Secretary in accordance with 38 U.S.C.A. § 3689.  38 U.S.C.A. § 3501(a)(5) . 

VA will reimburse the beneficiary for taking an approved licensing or certification test at the lower of the following amounts: (1) the fee charged by the organization offering the test; $2,000.00; or, an amount determined by multiplying the beneficiary's remaining months and days of entitlement to educational benefits by his or her monthly rate of basic educational assistance.  38 U.S.C.A. § 3532(f).  See also 38 C.F.R. §§ 21. 4250, 21. 4268 (regarding approval of licensing and certifications tests as well as of the agency or organization administering them).

Further, no payment may be made for a licensing or certification test unless (1) the test has been approved under section 3672(b)(2)(B); (2) the Secretary determines that the test is required under Federal, State or local law or regulation for an individual to enter into, maintain, or advance in employment in a predetermined and identified vocation or profession; or, (3) the test is generally accepted in accordance with relevant government, business, or industry standards, employment policies or hiring practices as attesting to a level of knowledge or skill required to qualify to enter into, maintain, or advance in employment in a predetermined and identified vocation or profession.  38 U.S.C.A. § 3689(b)(1). 

A licensing or certification test offered by a State, or a political subdivision of a State, is deemed to be approved.  38 U.S.C.A. § 3689(b)(2).  See also 38 U.S.C.A. § 3672(b)(2)(B) (noting that a licensure test offered by a Federal, State, or local government is deemed approved).  But see, 38 C.F.R. § 21. 4250(a)(5) (requiring that, if a State or political subdivision of a State offers a licensing test, only the State Approving Agency (SAA) for the State where the license will be valid may approve the test for VA payment).

Here, the Appellant took the certification tests in furtherance of her previously approved educational objective of attaining employment as a teacher in the State of Georgia.  The tests in question, are provided as part of the Georgia Teacher Certification Examinations program.  See http://www.gcsu.edu/education/ earlychildhood/gacefaq.htm.  In this regard, the GACE is a two layer examination process that must be passed in order to be admitted to a teacher education program. 

The RO noted that the basic skills test were not a license or certification (credential) test approved for VA reimbursement.  The RO further noted that these tests are usually approved by the state approving agency (SSA), in the state where the headquarters of the organization issuing the credential is located.  To qualify for LAC reimbursement, each test must be listed in the Web Enhanced Approval Management System (WEAMS).  This test was administered by the Evaluation Systems group of Pearson Education, Inc. (PearsonVUE).  The testing offered by the Evaluation Systems group of Pearson Education, Inc., formerly known as National Evaluation Systems, Inc., is not accepted for certification in the State of Georgia.  

However, in affording the Appellant the benefit of the doubt, the Board finds that the Certification Examinations taken by the Appellant meets the criteria for "approved" licensure and certification testing under Chapter 35, Title 38, United States Code.  See 38 U.S.C.A. §§ 367, 3689.  

In this regard, because, as noted, the certification tests are developed, administered, scored, and reported by the State of Georgia, and because the evidence, including the Appellant's submissions and lay statements in support of her claim, indicates that the certification examinations taken by her were required to qualify to enter into, maintain, or advance in employment in the Appellant's approved profession, the GACE Tests at issue are appropriately classified as "licensing or certification test[s] offered by a State, or a political subdivision of a State."  See 38 U.S.C.A. § 3689(b)(1), (2).  As such, the Basic Skills Test I, II, and III, taken by the Appellant are deemed to be approved.  38 U.S.C.A. § 3672(b)(2)(B), 3689(b)(2).  The Appellant is entitled to the remaining $130.00. 38 U.S.C.A. §§ 5107(b); 38 C.F.R. §§ 3.102 .


ORDER

Entitlement to reimbursement in the amount of $130.00, for costs related to LAC tests administered on June 16, 2012, is granted.




____________________________________________
Kelli Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


